Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 and 12/9/2019 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 11 and 13, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: node corresponding to a plurality of histological features of a training tissue slide image, and at least one first edge defined by a relationship between the histological features of the training tissue slide image; determining a parameter of a readout function by training a graph neural network (GNN) using the training graphic data and training output data corresponding to the training graphic data;… and at least one second edge decided by a relationship between the histological features of the inference tissue slide image.
The closest prior art found are:
Yener et al (US 2006/0036372) teaches a machine learning algorithm of the present invention uses a scalable, graph theoretical model, based on examination of the coordinates of individual cells in a sample tissue to construct a cell-graph for determining a spatial relationship between the cells of biological. The mathematical properties of the cell -graph are computed by the machine learning algorithm to identify subgraphs that represent different biomedical phenomena in the sample tissue. The machine learning algorithm is trained over numerous samples under human (expert) supervision. The machine learning algorithm uses graph metrics to distinguish tissue types or characteristics as taught in 0056.
GUREVICH et al (US 2018/0028079) teaches graphically, use of the spatial map generated according to the various methods described herein in combination with subject metadata for generation of a database or registry, and further for generation of a neural network classification model for generating the subject time series of fluorescence images of the tissue under evaluation during imaging, generating the subject spatial maps as was described herein, storing such map in a database or registry, storing various data derived from the map.
node corresponding to a plurality of histological features of a training tissue slide image, and at least one first edge defined by a relationship between the histological features of the training tissue slide image; determining a parameter of a readout function by training a graph neural network (GNN) using the training graphic data and training output data corresponding to the training graphic data;… and at least one second edge decided by a relationship between the histological features of the inference tissue slide image.
Claims 1-15 are allowed. No renumbering is required. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yener et al (US 2006/0036372) teaches Method and apparatus for tissue modeling. Figure 2 and 0056.
GUREVICH et al (US 2018/0028079) teaches METHODS AND SYSTEMS FOR CHARACTERIZING TISSUE OF A SUBJECT UTILIZING A MACHINE LEARNING. Figure 1 part 122 and Figure 4 part 422 and paragraph 0154.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663